A0442


                                                                                                                          l l( 503ftf
                                      United States District Court
                                             SOUTHERN DISTRICT OF CALIFORNIA                                 s EA l EID
               UNITED STATES OF AMERICA
                                                                                        WARRANT JW,��\��EST
                                     V.
                                                                                      Case Number:
                                                                                                         uu1g'-s--ay
                                                                                                          20-cr-2289-AJB-5
              Carlos Giovanni Zuniga-Mendez (5)
                        aka "Dartanan"

                                                                                      NOT FOR PUBLIC VIEW
   To:      The United States Marshal
            and any Authorized United States Officer
         YOU ARE HEREBY COMMANDED to arrest                            Carlos Giovanni Zuniga-Mendez (5) aka "Dartanan"
                                                                                                      Name

   and bring him or her forthwith to the nearest magistrate to answer a(n)

   cgj Indictment     D Information D Complaint D Order of Court D Violation Notice D Probation Violation Petition




                                                                           \).

   In violation of Title-�....:...::..:....::---'--'-''----
                             See Above
                                                                            <?,-I',
                                                              United States Code, Section(s)                     FILED
   John Morrill                                                      Clerk of the Court                           AUG 1 & 2C21
   Name oflssuing Officer                                            Title oflssuing Officer                                 · ·--·•�---


                    /�Z:::
                                                                                                             CLERK, U.S. DISTRIC 1 CQlJQT
                                                                                                         SOLJTHERN STRICT OF CAuFORNIA
                                                                                                                   �
   s/V. Cota                                                         7/31/2020 San Diego, CA            BY                              DEPUTY

   Signature of Deputy                                               Date and Location

   Bail fixed at $                    NO BAIL                        by    _       _
                                                                                       The Honorable Andrew G. Schopler
                                                                                               __..!,____
                                                                                   _______ _ _ _
                                                                                               Name of Judicial Officer

                                                                       .

                                                                  RETURN
    This warrant was received and executed with the arrest of the above-named defendant at

   DATE RECEIVED                    NAME AND TITLE OF ARRESTING OFFICER                    SIGNATURE OF ARRESTING OFFICER

   DATE OF ARREST



                                                                               I
